COURT OF APPEALS
SANDEE BRYAN MARION                      FOURTH COURT OF APPEALS DISTRICT                            KEITH E IIOTTLE
 CHIEF JUSTICE                             CADENA-REEVES JUSTICE CENTER                              CLERK OF COUR1
KAREN ANGELINI                                300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                            SAN ANTONIO, TEXAS 7K205-3O37
REBECA C. MARTINEZ                        WWW.TXCOURTS.aOV/4THCOA.ASPX                                 TELEPHONE
PATRICIA O, ALVAREZ                                                                                   (210)335-2635
LU2 ELENA D. CHAPA
JASON PULL1AM                                                                                         FACSIMILE NO.
 JUSTICES                                                                                             (2IO)335-27(i2




                                                 March 25. 2015




         Keith C. Thompson                                           Kenneth E. Grubbs
         11003 Quaker Avenue                                         Law Offices of Kenneth Grubbs
         Lubbock. TX 79424                                           Woodcock Building. Suite C-120
                                                                     424! Woodcock Drive
                                                                     San Antonio, TX 78228




        RE:      Court of Appeals Number:     04-15-00040-CV
                 Style:                       Templeton Mortgage Corporauon v. Michael Middleton



        Dear Counsel:


                 After reviewing the Civil Docketing Statement, the Court has determined the parties will
        not be ordered to participate in Alternative Dispute Resolution.    This appeal will proceed with
        the applicable appellate deadlines as set forth in the Texas Rules of Appellate Procedure.




                                                      Sincerely.




                                                      Marialyn Barnarai Justice




        MB/ma